Title: John Adams to Samuel Adams, 4 May 1784
From: Adams, John
To: Adams, Samuel


        
          Dear Sir
          The Hague May 4. 1784.
        
        Your advice “to reconcile myself to the Thought that Justice may not be done me, till I am dead” is friendly. I am not however apprehensive of Injustice living or dead. I am not ambitious of a Reputation for great Talents or Splendid Actions, with the present Age or with Posterity. The great Anxiety of my Life, has been to do my Duty and avoid just Reproach. and I know very well, that my Life has been passed at such a remote Distance, from every bad Principle and foul Course that no Authority will be credited, which may be so abandond as to ascribe to me, any Thing very vicious or very vile. When you Say that “while I live, I Shall probably be the Object of Envy,” you flatter me, because that Envy is the best Testimony that the Envious can give of their Sense of a Mans Merit.— I do not think that Envy Strictly Speaking abounds in the World. Many are falsely accused of Envy. Indignation against successfull Villany, and Contempt of low Cunning or impudent Empiricism, are not Envy, though they are often called so.— In former Parts of my Life, I have made Ennemies, or rather have excited little Resentments by too much Ardour, or by little Incautions or Indiscretions, upon great Occasions but I was never very Sensible that I was envied, but once. My Commission for Peace was envied by one Man and by one only that I knew of, and this dirty Passion, put him upon a series of falseshood, of insidious underhand Maneuvre, and other base Practices, which would tarnish any Reputation whenever or wherever it should be exposed.— These Proceedings distressed me, not for myself for I never cared a farthing for any Consequence they could have upon me, but for the Publick, because I saw, that they put to the utmost hazard some of the most important Interests of our Country. and it is a kind of Miracle that they did not finally forfeit Us all our Fish and Fur, and Venison at least.— These are secured, and I am no longer troubled about any Mans Envy or Jealousy.
        The Envy and Jealousy alluded to was aided by two Auxiliaries which made it dangerous— one was the Jealousy of the South which cannot bear to see any Character of Consequence, arising in the North, and the other was an Influence, which has betrayed two much Inclination to domineer in our Councils and Negotiations, and therefore has never treated with common Decency any

American Character, which would not be a Prostitute.— I Saw, with a Grief and Indignation which no Historian will record, because no Words can express it, the great Council giving way to these 3 Jealousies, and Sacrificing a Man whose Conduct they were necessitated to applaud. But all this is past.
        You assign me a Station, which would probably be envied. But I shall probably never be in it, and I assure you, Since I Saw it, I have much less Inclination for it, than I ever had.
        There is one certain Way, of getting rid of Envy and that is getting out of envyed Places. This is now, I thank God and ever shall be in my Power. But I will never make Use of this Power from the fear of Envy.— As soon as I shall see, that there is no further Service to be done by me, I can retire with greater Joy than I ever felt upon any Honour that was done me. for my own Gratification I declare to you I had rather be a Select Man of Braintree, than Ambassador to any Court in the World.
      